      Case 2:20-cv-01503-CLM Document 10 Filed 11/23/20 Page 1 of 1                                   FILED
                                                                                             2020 Nov-23 PM 01:46
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ALABAMA
                             SOUTHERN DIVISION

 Jennifer Anderson,

              Plaintiff(s),

       v.                                               Civil Action No.
                                                       20-cv-01503-CLM
 The Fresh Market, Inc.,

              Defendant(s).


               JOINT STIPULATION OF DISMISSAL WITH PREJUDICE



      COMES NOW, the Plaintiff Jennifer Anderson and the Defendant The Fresh

Market, Inc. and hereby stipulate to the dismissal with prejudice of all claims brought

by Plaintiff Jennifer Anderson against the Defendant The Fresh Market, Inc., with




                                                chard W. Lewis
   omey for                                   Attorney for The Fresh Market, Inc.

OF COUNSEL:                                   OF COUNSEL:
Fuston, Petway & French, L.L.P.               Austill Lewis Pipkin & Maddox, P.C.
The Luckie Building                           600 Century Park South
600 Luckie Drive                              Suite 100
Suite 300                                     Birmingham, AL 35226
Birmingham, AL 35223




                                                                               Page I of 1
